                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_________________________________________
                                          )
ELIZABETH FLORENT, individually and on )
behalf of D.N., her minor child,          )
                                          )
       Plaintiffs,                        )
                                          )                  Civil Action No.
       v.                                 )                  16-11710-FDS
                                          )
GLAXOSMITHKLINE LLC,                      )
                                          )
       Defendant.                         )
__________________________________________)


      ORDER CONCERNING PLAINTIFFS’ FAILURE TO PROVIDE ADDRESS
                 OR OTHER CONTACT INFORMATION

SAYLOR, J.

       On November 14, 2018, this Court ordered plaintiffs to file a notice of change of address

providing updated contact information by December 7, 2018. Plaintiffs failed to do so, and are

no longer represented by counsel. The Court at present cannot communicate with plaintiffs.

Accordingly, the Court hereby orders that this matter will be dismissed if plaintiffs have not

provided an updated address, telephone number, and e-mail address within four weeks of this

order, or by January 11, 2019.

So Ordered.


                                                     /s/ F. Dennis Saylor IV
                                                     F. Dennis Saylor IV
Dated: December 14, 2018                             United States District Judge
